DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The instant Office Action is a replacement for the Action mailed on May 31, 2022. Applicant’s response of May 16, 2022, to the non-final action mailed February 14, 2022, has been entered. Claims 1, 8, 9, and 21 have been amended, claims 11-20 have been cancelled, and no claims have been newly added.  Claims 1-10 and 21-28 are pending.  Claims 21-28 stand withdrawn.  Claims 1-10 are under instant consideration.

Notice of Non-compliance
	Pursuant to MPEP 714 (C) the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  In the instant claim set, claims 21-28 have the incorrect status indicator.  Claims 21-28 were withdrawn in the Office action mailed on 2-14-2022 as a result of an election/restriction requirement.  Appropriate correction is required. 

Withdrawn Claim Objection
	Claim 8 was objected to in the due to a misspelling.  Applicant has corrected the spelling error.  Accordingly, the objection is hereby withdrawn.


NEW - Claim Rejections - 35 USC § 112 -New Matter
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	37 CFR 1.118(a) states “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”. In the instant case, the recitation of limitations of “a double network hydrogel comprising poly(vinyl alcohol) 
(PVA) and having a compression strength of greater than 14 MPa and a compression modulus of greater than 8 MPa,.” (Claim 1) and “a double network hydrogel having a compression strength of greater than 14 MPa and a compression modulus of greater than 8 MPa, wherein the double-network hydrogel comprises poly(vinyl alcohol) (PVA)” is considered new matter. Upon review of the instant specification, examiner could only find explicit or implicit support for a composition  comprising PVA with a strength of 1.62 MPa and a compression modulus of 2.1 MPa.  Fig. 1, which is well below the claimed ranges.  Additionally, the only “Exemplary triple-network hydrogel” posses the instantly claimed combination of properties with restrict to compression strength and compression modulus.  The exemplary example found in the specification is found within paragraphs [0049]-[0055] and Figs. 2A, 2B, and Fig 9 is limited to  PAMPS-PDAAm and a crosslinked bacterial cellulose.   The specification as filed does not have support for the instantly claimed invention as it teaches that only a specific combination of bacterial cellulose, AMPS and Acrylamide result in the instantly claimed properties
 the term ”matte-finished interference pigment.” 
	MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph-written description requirement”. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981) teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed…If a claim is amended to include subject matter, limitation or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes, “When an amendment is filed in reply to an objection or rejection based on U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved. Applicant should therefore specifically point out the support for any amendment made to the disclosure”. Claims 2-10,are included in the rejection as they directly or indirectly depend from rejected base claims. This is a new matter rejection.
Claim Rejections - 35 USC § 112-Scope of Enablement
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
“an artificial cartilage material comprising a triple-network hydrogel including: a cross-linked cellulose nanofioer network having a tensile strength of greater than 5 MPa and a tensile modulus of greater than 8 MPa; and a double network hydrogel having a compression strength of greater than 14 MPa and a compression modulus of 14.5, wherein the cross-linked nanofiber network is between 2-20 weight % of the triple-network hydrogel.  The specification does not reasonably provide enablement for “a double network hydrogel comprising poly(vinyl alcohol) (PVA) and having a compression strength of greater than 14 MPa and a compression modulus of greater
 than 8 MPa,.” (Claim 1)
  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	As stated in the MPEP §2164.01(a) “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue."
	In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are: 
The nature of the invention
The sate of the prior art
The predictability or lack thereof in the art
The amount of direction or guidance present
The presence or absence of working examples
The breadth of the claims
The quantity of experimentation needed, and
The level of skill in the art

	It is noted that all of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The State of the Prior Art and the Predictability or lack thereof in the art
	It is noted that the Applicant discloses the data found in Fig. 1, Fig. 2A, and Fig. 2B teaches away from the instantly claimed invention as it clearly shows the PVA formulation has a compression strength of 2.1 MPa and a compression modulus of 1.1 MPa while it is only the “Exemplary triple-network hydrogel” possess the instantly claimed combination of properties with restrict to compression strength and compression modulus.  The exemplary example found in the specification is found within paragraphs [0049]-[0055] and Figs. 2A, 2B, and Fig 9 is limited to  PAMPS-PDAAm and a crosslinked bacterial cellulose.
Applicant provides no embodiments with the claimed compression and tensile modulus and strength with the claimed PVA.  Accordingly the double network comprising PVA and having the instantly claimed compression strength and compression modulus is not enabled due to undue amount of experimentation required to predictably practice the prevention embodiments of Applicant’s instant disclosure.  Additionally, the prior art fails to provide guidance with the instantly claimed compression strength and compression modulus in a double hydrogel network comprising PVA.  Thus since neither the instant specification, nor the prior or current art provides sufficient guidance with respect to an artificial cartilage material comprising a triple-network and a double network hydrogel comprising PVA with a compression strength of greater than 14 MPa and a compression modulus of greater than 8 MPa, it would require undue experimentation to make and practice the invention as broadly claimed.   
The Amount of Direction or Guidance Present and Presence or Absence of Working Examples
	The only direction or guidance present in the instant specification with regard to a compression strength of greater than 14 MPa and a compression modulus of grater than 8 MPa is the exemplary example and the exemplary example is limited to  PAMPS-PDAAm and a crosslinked bacterial cellulose.  There are no embodiments present in the specification of the prophylaxis of a double network hydrogel comprising PVA with a compression strength of greater than 14 MPa and a compression modulus of greater than 8 MPa.  The guidance in the specification is limited to an exemplary example with no mention of PVA with compression strength of greater than 14 MPa and a compression modulus of greater than 8 MPa.

The Quantity of Experimentation Needed and the Level of Skill in the Art
	While the level of skill in the pharmaceutical arts is high, it would require undue experimentation for one of ordinary skill in the pertinent art to prevent create an artificial cartilage material comprising a triple hydrogel and a double network hydrogel with a compression strength of greater than 14 MPa and a compression modulus of greater than 8 MPa.  The science of polymer development has not evolved such that, without guidance or working examples in the specification, the claims lack enablement for the full scope of the claimed invention, especially in light of Applicant’s own specification disclosing PVA and additional common hydrogel materials not possessing said compression properties (Fig. 1).


Response & Claim Rejections - 35 USC § 103
Applicant’s amendment necessitates the modified grounds of rejection
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-10 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over the combination of Myung et al. (Patent No. US 8,679,190; Date of Patent: Mar. 25, 2015) and Osada et al. (Pub. No.: US2008/0119930; Pub. Date: May 22, 2008) for reasons of record. 

	The amended claims recite an artificial cartilage material comprising a triple-network hydrogel including: a cross-linked cellulose nanofiber network having a tensile strength of greater than 5 MPa and a tensile modulus of greater than 8 MPa; and a double network hydrogel comprising poly(vinyl alcohol) (PVA) and having a compression strength of greater than 14 MPa and a compression modulus of greater than 8 MPa, wherein the cross-linked nanofiber network is between 2-25 2-20 weight % of the triple-network hydrogel.

	Regarding claims 1 and 5, Myung discloses a dual network hydrogel comprising a crosslinked polymer (abstract) that acts as an artificial cartilage material (column 2 lines 60-67), wherein the weight ratio of the first network to second network is in a range from 10:1 to about 1:10. (column 21 lines 51-57); wherein the dual networks comprises a triple network hydrogel (fig 27 A column 9 line 65 through column 10 line 6), and wherein the hydrogel comprises polyvinyl alcohol (column 18 line 66) having a tensile straight  of 12 MPa and a tensile modules of 12 (table 1); and a double network of hydrogel with a compression strength of 18 MPa (Table 1; column 13 lines 26-19).  But Myung does not disclose wherein the crosslinked network comprises cellulose nanofiber.

Although Myung does not specifically teach the compression modulus of greater than 8 MPa, Myung  discloses  the instantly claimed artificial cartilage material comprising a triple network and double network hydrogel wherein the hydrogel comprises PVA, as set forth above,  which appears to be identical or substantially identical to the claimed invention absent a showing of unobvious differences.  Accordingly, it would be  expected that the disclosure of Myung would have the instantly claimed compression modulus.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	However, in the same field of endeavor of interpenetrating hydrogel networks (abstract) including triple networks [0075], Osada discloses wherein the interpenetrating hydrogel network comprises crosslinked bacterial cellulose ([0022] and [0023]).
	
	With respect to the concentration in claim 1, MPEP 2144.05(II)(A) states, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").”

	Regarding claim 2, Myung discloses a porosity of the bone interface area of the device of 10 to 1000 microns (column 4 lines 19-21).

	Regarding claim 3, Myung discloses wherein the shell has a thickness of 1 to 5mm (column 15 lines 46-49) and wherein the thickness can be adjusted to conform to the patients needs (column 15 lines15-20).

	Regarding claim 4, Myung discloses wherein the interpenetrating polymer network device is coated with hydroxyapatite (column 6 lines 40-42)

	Regarding claim 6, Myung discloses wherein the interpolymer network hydrogel has a tensile modulus is tunable between about 1 to about 20 MPa (column 29 lines 65-67), a tensile strength of at least 1 MPa (column 5 line 22-24), 12 MPa, and 13 MPa (column 26 line 30-40), compression strength of 18 MPa (column 14 line 38) and a compression modulus of 8-11 MPa (Fig. 18 B).

	Regarding claims 1 and 6, the combination of Myung and Osada discloses an interpenetrating hydrogel network including triple networks [0075] wherein said networks comprises crosslinked bacterial cellulose ([0022] and [0023] and polyacrylamide-methyl propyl sulfonic acid and polyacrylamide ([0031]-[0034]), and [0116])  and wherein the hydrogel comprises polyvinyl alcohol (column 18 line 66) which appears to be identical or substantially identical to the claimed triple network it would be expected that the tensile modulus, compression strength, tensile strength, and compression modulus would fall within the claimed range.
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


	Regarding claim 7, Myung discloses wherein the interpolymer network hydrogel has a friction coefficient of 0.05

	Regarding claims 8 and 9, Osada discloses wherein the interpolymer network hydrogel incudes polyacrylamide-methyl propyl sulfonic acid and polyacrylamide ([0031]-[0034]), and [0116]).
	Regarding claim 10, Osada discloses wherein the interpolymer network hydrogel is in any shape insertable between the articular cartilages, that can function as the menisci [0071] including the shape of a protrusion that may inserted into the bone [0108], said protrusion that may be inserted into a bone reads on the instantly claimed plug.

	
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Myung et al. and Osada et al. to include crosslinked bacterial cellulose ([0022] and [0023]) as disclosed by Osada in an interpolymer network hydrogel comprising a crosslinked polymer (abstract) that acts as a artificial cartilage material (column 2 lines 60-67), wherein the weight ratio of the first network to second network is in a range from 10:1 to about 1:10 (column 21 lines 51-57); wherein the dual networks comprises a triple network hydrogel (fig 27 A column 9 line 65 through column 10 line 6) having a tensile straight  of 12 MPa and a tensile modules of 12 (table 1); and a double network of hydrogel with a compression strength of 18 MPa (Table 1; column 13 lines 26-19), wherein the polymer hydrogel comprises PVA (column 18 line 66) as disclosed by Myung as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include crosslinked cellulose as it has the property of being very “tensioning-resistant” material as evidenced by Osada [0146].  One who would have practiced this invention would have ha reasonable expectation of success because Myung had already disclosed an interpolymer network hydrogel comprising a crosslinked polymer (abstract) that acts as an artificial cartilage material (column 2 lines 60-67) while Osada provided guidance to the network comprising crosslinked cellulose  It would have only required routine experimentation to include crosslinked cellulose in the artificial cartilage interpolymer network hydrogel as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing  and new rejections, they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing unexpected result wherein a tensile strength of greater than 5 MPA, a tensile modulus of greater than 8 MPa, a compression strength of less than 14 MPa, and a compression modulus of grater than 8 MPa utilizing a  2-25 wt% of a cross-linked nanofiber cellose network comprising a triple network hydrogel of PVA.  Other hydrogel networks do not have sufficient the instantly claimed properties.  The combination of prior art does not teach or suggest a triple network hydrogel including PVA nor the properties.  Myung teaches  PEG and PAA formed by synthesizing monomers with a compressive modulus of 1.6 MPa.  Osada discuses cellulose outside the 2-20 weight % and does not have the recited properties.

	Applicant’s arguments have been fully considered but not found persuasive.  The data found in Fig. 1, Fig. 2A, and Fig. 2B teaches away from the instantly claimed invention as it clearly shows the PVA formulation has a compression strength of 2.1 MPa and a compression modulus of 1.1 MPa.  With respect to the instantly claimed artificial cartilage only the “Exemplary triple-network hydrogel” possess the instantly claimed combination of properties with restrict to compression strength and compression modulus.  The exemplary example found in the specification is and mentioned in Applicant’s argument is found within paragraphs [0049]-[0055] and Figs. 2A, 2B, and Fig 9 is limited to  PAMPS-PDAAm and a crosslinked bacterial cellulose.   The specification as filed does not have support for the instantly claimed invention as it teaches that only a specific combination of bacterial cellulose, AMPS and Acrylamide result in the instantly claimed properties.  Finally, it must be noted that Myung discloses the hydrogel comprising PVA (column 18 line 66).

	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
	No claims are allowed.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617